Citation Nr: 1621414	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse in remission prior to May 18, 2013, and in excess of 70 percent thereafter, to include an earlier effective date for the award of 70 percent evaluation.  

3.  Entitlement to an effective date prior to October 7, 2009, for the award of service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, awarded service connection for PTSD and assigned a noncompensable evaluation for that disability, effective October 7, 2009-the date the Veteran filed for service connection for his psychiatric disorder-and denied service connection for bilateral hearing loss.  The Veteran timely appealed the above issues.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2016; a transcript of that hearing is associated with the claims file.

During the pendency of the psychiatric claim, the Veteran's PTSD was awarded a 50 percent evaluation, effective October 7, 2009, in a January 2013 rating decision, and a 70 percent evaluation, effective May 18, 2013, in a December 2013 rating decision.  The psychiatric issue on appeal has therefore been recharacterized in order to comport with those awards of benefits.  

Finally, the Veteran asserted during his February 2016 hearing that he was disputing the effective date of the award of his 70 percent evaluation rather than the effective date of the award of service connection, which is the issue that was certified to the Board.  Thus, the Board has incorporated that allegation into the issue on appeal, and notes that such an allegation is essentially analyzed as an increased evaluation claim.  However, as the Veteran has not unambiguously withdrawn the earlier effective date claim for the award of service connection for PTSD, that claim remains on appeal at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regards to the hearing loss issue, the Veteran's last VA examination of his claimed bilateral hearing loss was in January 2012; at that time, the Veteran's hearing acuity levels bilaterally did not rise to the level of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

During his hearing, the Veteran's submitted a private doctor's note from Dr. A.P.P., dated January 2016, which indicated that the Veteran had bilateral hearing loss which was related to his military noise exposure.  During his February 2016 hearing, the Veteran additionally averred that his bilateral hearing loss had worsened since his last VA examination; the Veteran's representative noted Dr. A.P.P.'s note, although he also noted that it was unclear whether that doctor diagnosed the Veteran with bilateral hearing loss using VA's definition under 38 C.F.R. § 3.385.  

In light of the Veteran's statements as well as Dr. A.P.P.'s January 2016 note, the Board finds that a remand is necessary in order to provide the Veteran another VA auditory examination to see if he now has a hearing loss disability under VA regulations, and if so, whether such is related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Regarding the psychiatric claim on appeal, in a May 2016 VA Form 9, the Veteran indicated that he recently sought Vocational Rehabilitation from the Newark VA Regional Office.  It would appear therefore that there are VA records that are outstanding in this case which the Veteran has identified.  A remand of all the issues on appeal is necessary in order to obtain those identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the East Orange VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain any and all records related to any VA Vocational Rehabilitation program that the Veteran may have participated in and associate those documents with the claims file.  

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss and psychiatric disorders, which is not already of record, including any treatment by Dr. A.P.P., who provided the January 2016 audiologic diagnosis and medical opinion.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2015).  The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

For any hearing impairment identified in accordance with 38 C.F.R. § 3.385, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss the previous January 2012 VA examination as well as Dr. A.P.P.'s January 2016 note, as well as any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

